Citation Nr: 0628976	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-38 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to an increased rating for a left knee 
disability, now rated as 20 percent disabling. 

2.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted an 
increased rating for a left knee disability, now rated as 20 
percent disabling. 

The veteran testified before the Board sitting in Washington, 
D.C. in May 2006. 

The issue of service connection for depression is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDING OF FACT

The veteran has osteoarthritis of the left knee with small 
effusion, confirmed by X-ray, and with slight ligament 
instability and intermittent buckling.  The veteran 
experiences constant ache and periodic sharp pain resulting 
in some limitation of activity, the need for medication, and 
use of a brace.  There is no subluxation, ankylosis, or 
compensable limitation of motion.  His overall symptomatology 
most nearly approximates a moderate disability of the left 
knee.






CONCLUSION OF LAW

The criteria for an increased rating for a left knee 
disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5256, 5257, 5260, 5261, 5262 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003 and a rating 
decision in April 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2002 
statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that his left knee disability has become 
more severe with additional pain, stiffness, and limitation 
of activities.  He seeks a higher rating. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Under 38 C.F.R. § 4.71a, DCs 5003 and 5010, degenerative or 
traumatic arthritis, established by X-ray findings, is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under DC 5260 (limitation of flexion of the leg), a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.

Under DC 5261 (limitation of extension of the leg), a zero 
percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. §  4.71a, Plate II (2005).

The rating criteria for DC 5257 (other impairment of the 
knee) are as follows: a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5257.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2005).  VAOPGCPREC 23- 
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Effusion of cartilage into the joint with frequent episodes 
of locking and pain warrants a rating of 20 percent.  38 
C.F.R. § 4.71a, DC 5258.  

When evaluating joints on the basis of limited motion, VA has 
a duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  These determinations are made by an 
examiner and are portrayed in terms of the additional loss in 
range of motion due to these factors, including with repeated 
use and during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45.

Malunion of the tibia and fibula with loose motion requiring 
a brace with slight knee instability, recurrent subluxation, 
lateral instability, and ankylosis are not indicated in this 
case; thus, those particular criteria do not apply here.  
38 C.F.R. § 4.71a, DC 5256, 5257, 5262.  The Board notes that 
the veteran's left knee disability has been rated under DC 
5262.  The most recent examination in August 2003 showed 
normal bones with no mention of malunion of the tibia and 
fibula.  However, that DC was used because the veteran's 
symptomatology and functions affected were closely analogous 
to those criteria.  38 C.F.R. § 4.20.

In the May 2006 hearing, the veteran stated that he 
experiences constant knee pain including occasional very 
sharp pain that awakens him at night.  He stated that his 
knee sometimes locks up but more frequently buckles.  He 
wears a brace at all times when not in bed to assist with 
stability in standing or walking.  He is employed with the 
U.S. Postal Service primarily as a truck driver.  His knee 
stiffens while driving and limits his mobility getting in and 
out of the truck.  He cannot run and has difficulty walking 
more than short distances, kneeling, and climbing stairs.  He 
occasionally takes an over-the-counter anti-inflammatory 
medication. 

In an August 2003 VA examination, the range of motion of the 
veteran's left knee was observed as 80 degrees of flexion and 
full extension with pain at the limits of motion.  The 
examiner noted no lateral instability, ankylosis, or 
subluxation.  Referring to a June 2003 X-ray and orthopedic 
examination, the examiner diagnosed osteoarthritis of the 
knee with small effusion and also noted that the orthopedic 
examiner found slight ligament instability.  The examiner 
noted that the veteran used a brace and walked with a slight 
limp.  There were no notations of fatigability, 
incoordination, or additional functional loss during flare-
ups. 

The Board concludes that the veteran warrants a rating of no 
more than 20 percent under 38 C.F.R. § 4.71a, DC 5262.  The 
veteran's overall symptomatology most nearly approximates a 
moderate disability of the knee.  Even though there is only 
occasional locking, there is a small effusion and frequent 
buckling.  Buckling is not mentioned in the rating schedule, 
but the Board will apply this rating as more closely 
representing the veteran's condition, despite that malunion 
of the tibia and fibula which was not observed.  The 20 
percent rating under is also the highest rating available 
pursuant to DC 5258.  However, both of the those DCs cannot 
be applied because to do so would constitute pyramiding and 
compensate the veteran multiple times of the same 
symptomatology.  38 C.F.R. § 4.14.

While ratings could also be assigned pursuant for the 
veteran's noncompensable level of limitation of motion with 
X-ray evidence of arthritis (10 percent) or for his slight 
recurrent lateral instability (10 percent), to assign those 
ratings would represent pyramiding because the criteria of DC 
5262 under which the veteran is rated contemplate moderate 
disability of the knee.  To warrant a rating greater than 20 
percent, the evidence would need to show ankylosis of the 
knee (DC 5256), severe recurrent subluxation or lateral 
instability (DC 5257), limitation of flexion to 15 degrees 
(DC 5260), limitation of extension to 20 degrees (DC 5261), 
or marked knee disability (DC 5262).  The Board finds that 
the veteran's overall disability of the left knee is not 
marked because it does not result in a level of impairment 
consistent with those other disabilities for which a 30 
percent rating may be assigned.  The level of disability is 
no more than moderate because the veteran has small effusion, 
confirmed by X-ray, with slight ligament instability and 
intermittent buckling.  He experiences constant ache and 
periodic sharp pain resulting in some limitation of activity, 
the need for medication, and use of a brace.  There is no 
subluxation, or ankylosis.  Therefore, the Board finds that 
the veteran's disability is no more than moderate.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  In 
this case, the Board finds that the preponderance of the 
evidence is against the claim for a rating greater than 20 
percent for a left knee disability, and that claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An increased rating, greater than 20 percent, for a left knee 
disability is denied.


REMAND

In the opinion of the Board, additional development is 
necessary. 

In the May 2006 hearing, the veteran stated that his May 2004 
notice of disagreement mentioned the mental stress he 
experienced as a consequence of his knee disability.  He 
contends that he disagreed with the April 2004 RO decision 
that denied service connection for depression and that he 
intended to include this issue on appeal. 

The Board makes a very liberal reading of the notice of 
disagreement and September 2004 substantive appeal and 
concludes that the issue of service connection for depression 
is on appeal.  When a claimant files a timely notice of 
disagreement and there is no statement of the case issued, 
the Board should remand, rather than refer, the issue to the 
RO for the issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his 
representative with a statement of the 
case on the issue of service connection 
for depression and an opportunity to 
respond thereto.  Thereafter, if an 
appeal is perfected, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


